Name: COMMISSION REGULATION (EC) No 433/98 of 24 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities25. 2. 98 L 54/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 433/98 of 24 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 25. 2. 98L 54/2 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 24 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 53,6 212 106,3 624 192,3 999 117,4 0707 00 05 052 107,4 053 170,8 068 96,0 999 124,7 0709 10 00 220 159,1 999 159,1 0709 90 70 052 123,0 204 128,9 999 125,9 0805 10 10, 0805 10 30, 0805 10 50 052 58,1 204 38,0 212 39,5 600 53,9 624 48,8 999 47,7 0805 20 10 204 78,1 999 78,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,5 204 68,4 400 68,5 464 115,4 512 97,7 600 96,7 624 73,6 662 36,2 999 76,9 0805 30 10 052 64,7 400 59,4 600 82,7 999 68,9 0808 10 20, 0808 10 50, 0808 10 90 060 50,2 064 42,6 388 107,9 400 88,0 404 92,5 528 79,1 720 79,8 728 96,0 999 79,5 0808 20 50 388 93,8 400 117,4 512 68,2 528 69,4 999 87,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.